Case 1:19-cr-00893-LAK Document 78 Filed 11/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ne ee ee ee ee ee xX
UNITED STATES OF AMERICA,
-against- 19-cr-893 (LAK)
DONALD LAGUARDIA,
Defendant.
eee eee eee ee ee ee ee ee ee ee ee x

ORDER

LEwIs A. KAPLAN, District Judge.

Trial will commence at 9:30 AM on November 4, 2020. Accordingly, both parties
are directed to have their witnesses ready to appear beginning on that date. Any witnesses that are
traveling from outside the State of New York shall comply with Governor Cuomo’s Executive Order
205, which requires ali individuals traveling into New York from states with significant rates of
transmission of COVID-19 to quarantine for a 14-day period from the time of their last contact.’ The
government’s motion in limine [DI 60] is denied,

SO ORDERED.

Dated: October 20, 2020 a Us, Lo

Lewis‘A. Kdplan
United States Digtric we

 

See https://coronavirus. health ny.gov/covid-19-travel-advisory.

 
